REQUESTED BY: William E. Peters, State Tax Commissioner, Lincoln, Nebraska.
Does a vehicle with a fertilizer tank and applicator mounted on the chassis, designed and used to carry and apply fertilizer, qualify for the exemption from taxation granted by section 77-202.25, R.R.S. 1943?
No.
As we understand you, the vehicle you are concerned with is essentially a truck with fertilizer equipment mounted on the chassis, and can be used not only to apply fertilizer, but also to transport it. We discussed such vehicles in an opinion dated June 22, 1976, Report of the Attorney General, 1975-1976, p. 329, and concluded that it was a motor vehicle, as contemplated by section 60-301, 1977 Supp., and was eligible for registration as an instrument of husbandary under section 60-333, R.R.S. 1943.
Section 77-202.25, R.R.S. 1943, provides in part that partial exemption from taxation shall be given to:
   "(1) Agricultural income-producing machinery and equipment, except (a) motor vehicles, as provided in section 77-1201, and section 77-1204, . . ."
We are unable to give any meaning at all to the reference to sections 77-1201 and 77-1204. These sections in no way interpret the term `motor vehicles,' and we are completely unable to determine what relevance they have. We always attempt to give some meaning to every part of a statute, but we can only conclude that these statutory references appear in this subsection by mistake.
Ignoring, then, the reference to these sections, it appears clear that the Legislature did not intend to grant any exemption to motor vehicles which might otherwise qualify as agricultural income-producing machinery and equipment. You will note that in the above-quoted statutory language the term `motor vehicle' is not limited by any such language as `registered for operation on the highways,' or `subject to motor vehicle taxes.' We point out that in section77-1241.01, R.R.S. 1943, provision is made for the taxation of motor vehicles not registered for operation on the highway, but such vehicles are still referred to as `motor vehicles.' We therefore conclude that any vehicle which fits the description of a motor vehicle under section 60-301 is a motor vehicle, as contemplated by section 77-202.25, and disqualified for the exemption granted by subsection (1) of that section, whether or not the vehicle is registered for operation on the highways.